                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 16-cr-0218-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    MICHAEL DARRYL HARDEN,

      Defendant.


       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION


      This matter is before the Court on pro se Defendant Michael Darryl Harden’s

“Motion Seeking Reconsideration of Post-Conviction Judgment” (“the Motion”) in which

Mr. Harden asks this Court to reconsider the denial of his previously-filed Motion to

Vacate (ECF No. 63) under 28 U.S.C. § 2255. (ECF No. 69.) As directed by the Court,

the Government filed a response to the Motion (ECF No. 77) and Mr. Harden used the

opportunity provided by the Court to submit a reply (ECF No. 79).

                                   I. BACKGROUND

      Mr. Harden was charged with two counts of bank robbery under 18 U.S.C.

§ 2113(a) (“Counts One and Two”) and with use of a firearm in furtherance of a crime of

violence under 18 U.S.C. § 924(c)(1)(A)(ii) (“Count Three”). (ECF No. 14.) Mr. Harden

entered a guilty plea to Count Three of the Indictment, and the Government dismissed

Counts One and Two. (ECF Nos. 42; 50; 55.) On May 30, 2017, U.S. District Court

Senior Judge Wiley Y. Daniel sentenced Mr. Harden to a term of imprisonment of 84
months. (ECF Nos. 56; 57.) Mr. Harden did not appeal his conv iction by guilty plea or

the sentence imposed on him.

      Mr. Harden filed a § 2255 Motion to Vacate on the grounds that he was

sentenced under 28 U.S.C. § 924(c)(3)(B), the “residual risk of force” clause, which the

Tenth Circuit found to be unconstitutional in 2018. (ECF No. 63.) See United States v.

Salas, 889 F.3d 681 (10th Cir. 2018).

      Judge Daniel denied the § 2255 Motion to Vacate on the g rounds that

Mr. Harden waived his right to appeal or collaterally challenge his conviction and the

sentence imposed; that Mr. Harden did not argue ineffective assistance of counsel or

prosecutorial misconduct; and that Mr. Harden was not sentenced under the portion of

§ 924(c) that the Tenth Circuit had found to be unconstitutional. (ECF No. 68.)

      On May 13, 2019, Mr. Harden filed the instant Motion arguing that the Court

misapprehended the controlling law and failed to address certain claims presented in

his § 2255 Motion to Vacate, focusing on Judge Daniel’s conclusion that Mr. Harden

was not sentenced under the unconstitutional portion of § 924(c). (ECF No. 69 at 3.)

Two days later, this matter was drawn to the undersigned upon Judge Daniel’s passing.

(ECF No. 74.)

                                      II. ANALYSIS

      In a criminal case,

             [a] motion to reconsider may be granted when the court has
             misapprehended the facts, a party’s position, or the law.
             Specific grounds include: (1) an intervening change in the
             controlling law, (2) new evidence previously unavailable, and
             (3) the need to correct clear error or prevent manifest
             injustice. A motion to reconsider should not be used to
             revisit issues already addressed or advance arguments that

                                            2
              could have been raised earlier.

United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014) (internal quotation marks

and citations omitted).

       The Court must construe the Motion liberally because Mr. Harden is not

represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (per

curiam); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court

cannot be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

       Upon review of the Motion and the entire file, the Court concludes that Mr.

Harden fails to demonstrate that any of the grounds justifying reconsideration exist in

his case. As discussed below, the prior Order denying the § 2255 Motion to Vacate did

not misapprehend Mr. Harden’s position that he was sentenced under the § 924(c)

clause later found unconstitutionally vague. The Court rejects the Mr. Harden’s

contention that he was sentenced under that provision, and does not disturb its prior

ruling that Mr. Harden was sentenced under § 924(c)(3)(A). As a result, Mr. Harden’s

appellate waiver fully applies and controls.

       Mr. Harden’s plea agreement contains waivers of his right to appeal and

collaterally attack his conviction and sentence. (ECF No. 42 at 2–3.) Among other

things, his collateral challenge waiver does not, however, prevent him from seeking

relief otherwise available if he “should receive the benefit of an explicitly retroactive

changing in the sentencing guidelines or sentencing statute.” (Id. at 3.) Mr. Harden

argues that he was sentenced under the residual risk of force clause of § 924(c). The

Tenth Circuit in Salas declared the residual risk of force clause of §924(c)

unconstitutional after Mr. Harden was sentenced, but before he filed his § 2255 Motion

                                               3
to Vacate. See Salas, 889 F.3d 681. During briefing on the instant Motion, the

Supreme Court also found the residual risk of force clause in § 924(c) to be

unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319 (2019).

        Although Davis is not “explicitly retroactive,” the Supreme Court found that a

similarly worded, unconstitutionally vague residual clause was a substantive decision

and thus had retroactive effect. Welch v. United States,136 S. Ct. 1257, 1264–65

(2016); see Johnson v. United States, 135 S. Ct. 2551 (2015). Out of an abundance of

caution, the Court will consider whether Mr. Harden was sentenced under the clause

which the courts have since found to be unconstitutionally vague.

        Mr. Harden contends that the Court misunderstood his argument as well as the

controlling law. (ECF No. 69 at 3–4.) Mr. Harden argues that the Court failed to

address his argument that federal bank robbery, 18 U.S.C. § 2113(a), may be

committed by larceny, which does not require a threat of violent force. (Id. at 3.) Thus,

he contends, “federal bank robbery § 2113(a) committed by larceny is categorically a

crime of violence under the unconstitutionally vague ‘residual’ clause of § 924(c)(3)(B).”

(Id.)

        Section 2113(a) defines two separate ways of committing federal bank robbery:

(1) taking property or a thing of value belonging to a bank “by force and violence, or by

intimidation”; and (2) entering a bank with the intention of committing any felony

affecting the bank that violates U.S. statute, or “any larceny.” In United States v.

McCranie, 889 F.3d 677, 678 (10th Cir. 2018), cert. denied, 139 S. Ct. 1260 (2019), the

Tenth Circuit addressed “whether federal bank robbery by taking property by force,



                                             4
violence, or intimidation qualifies categorically as a crime of violence.” The court

analyzed only the first clause—the “force, violence, and intimidation” clause—of the

federal bank robbery statute because the parties only raised that portion of the statute

in the appeal. Id. at 678 n.1. After deciding that intimidation “qualifies as a threatened

use of physical force,” the Tenth Circuit concluded that the district court properly

labeled the defendant’s “instant and prior convictions” for bank robbery by intimidation

as “crimes of violence.” Id. at 680–81. In a footnote, the Tenth Circuit added that

“federal bank robbery convictions are categorically crimes of violence.” Id. at 681 n.7.

       Under Tenth Circuit law, Mr. Harden’s federal bank robbery charges in violation

of § 2113(a) are thus categorically crimes of violence under § 924(c). Mr. Harden’s

attempts to distinguish McCranie are unavailing. He fails to recognize that the Tenth

Circuit’s broad holding—that the crime of federal bank robbery is categorically a crime

of violence—applies despite factual differences and the dissimilar procedural posture.

The Court notes that Counts One and Two charged Mr. Harden with violating the “force,

violence, and intimidation” clause of § 2113(a), not the second clause. Mr. Harden’s

plea agreement also explicitly states that he “committed the crime of Bank Robbery, in

violation of 18 U.S.C. § 2113(a), which is a crime of violence.” (ECF No. 42 at 3.)

Under these circumstances and the controlling law, the crimes with which Mr. Harden

was charged, namely federal bank robbery, are crimes of violence.

       Because federal bank robbery under in violation of § 2113(a) is categorically a

crime of violence, Mr. Harden was sentenced under § 924(c)(3)(A). Accordingly,

Mr. Harden was not sentenced under the unconstitutionally vague residual use of force

clause in § 924(c)(3)(B).

                                             5
      Mr. Harden’s appellate and collateral challenge waivers state that he may only

appeal or challenge his conviction or sentence under specific circumstances. As

discussed above, Mr. Harden was not sentenced under the unconstitutionally vague

portion of § 924(c), and therefore cannot show that he “should receive the benefit of a[ ]

. . . change in the sentencing guideline or sentencing statute.” (See ECF No. 42 at 3.)

Nor has Mr. Harden argued that he was deprived of effective assistance of counsel or

prejudiced by prosecutorial misconduct. (See id.) Therefore, Mr. Harden has

presented no reasons why the Court should not enforce his appellate and collateral

challenge waivers, or why it should reconsider its prior Order denying his § 2255 Motion

to Vacate.

                                   III. CONCLUSION

      For the reasons set forth above, the Court ORDERS that Petitioner’s “Motion

Seeking Reconsideration of Post-Conviction Judgement” (ECF No. 69) is DENIED.


      Dated this 10th day of October, 2019.

                                                BY THE COURT:



                                                __________________________
                                                William J. Martínez
                                                United States District Judge




                                            6
